Rost, J.,
dissenting. Under articles 3033 and 3011, C. C., all sureties offered by parties in contracts, or taken in the course of judicial proceedings, must have property sufficient to answer for the amount of the bond they sign: avoir des Mens suffisants, according to the French text.
These articles might very properly have received the interpretation that all sureties, whether judicial or not, must have tangible and real property unincumbered to a sufficient amount to secure the bond. I admit that a different interpretation has prevailed; but it is still necessary to ascertain that the surety offered has sufficient property, movable or immovable, after paying his debts, to satisfy the bond ; under these textual provisions of law, the inquiry which the sheriff was required to make was, not whether the surety had the reputation to be solvent, but whether he was really so. To ascertain this fact, besides resorting to the other means of information within the reach of the sheriff, he should have put the person offered on his oath.
- This is the usual practice with sureties taken by the judge, and I am unable to perceive any good reason why it should not be followed by the officers of court. Had the surety in the present case been called upon to swear to his solvency, the evidence induces me to believe that he would have refused to take the oath; and as it was conceded in argument that there is nothing in the circumstances of this case to distinguish it in a legal point of view from ordinary cases of judicial suretyship, I am of opinion that the sheriff ought to be bound.